Citation Nr: 9903967	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  94-25 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased rating for residuals of a left 
patellectomy, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active naval service from August 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Manchester, New 
Hampshire Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In January 1997, the Board remanded the issue of entitlement 
to a rating in excess of 40 percent for residuals of a left 
patellectomy.  The Board is satisfied that the requested 
development has been accomplished and will address the merits 
of the appeal below.  


FINDING OF FACT

Residuals of a left patellectomy are manifested by moderate 
instability, as well as arthritis which results in limitation 
of extension, increased functional impairment due to pain, 
pain on motion, and weakness and fatigability.  


CONCLUSION OF LAW

A 60 rating for a residuals of a left patellectomy is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.7, 4.25, 4.40, 4.45, 4.68, 4.71a, Diagnostic 
Codes 5003, 5257, 5261 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of 
Veterans Appeals (Court) has held that, when a veteran claims 
that a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  The Board is also 
satisfied that all relevant facts for the veteran's claim 
have been properly developed and that no further assistance 
is required in order to comply with the duty to assist 
mandated in 38 U.S.C.A. § 5107.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  

I.  Factual Background

On VA general medical examination in May 1993, the veteran 
related that he had a patellectomy in 1982.  He complained of 
pain in both knees, more in the left.  He also complained of 
weakness in the left leg, which sometimes gave away.  He had 
a history of falling on a few occasions.  There was no 
swelling in either knee joint; however, he reported pain on 
both flexion and extension.  He limped on the left and had 
difficulty walking on his heels and toes.  Post-traumatic 
arthritis of both knees was diagnosed.  

On VA orthopedic examination in January 1994, the veteran 
complained of pain and discomfort in his left knee.  
Examination showed marked swelling of the left knee and an 
obvious deformity.  There were multiple well-healed scars and 
severe lateral instability.  The left patella was absent.  
Range of motion studies were noted to be very difficult.  
Flexion was to 100 degrees and extension was to 20 degrees, 
with deformity.  There was severe loss of strength and there 
was severe tenderness on palpation of the left knee.  The 
circumference of the left thigh was an inch and a half less 
than the right.  The diagnoses were:  status post left 
patellectomy; synovial osteochondroma of the left knee; and 
degenerative joint disease of the left knee.  

Private medical records dated from February 1994 to November 
1994 reported that the veteran was being treated for left 
knee pain after he was in an automobile accident.  He 
underwent several orthopedic procedures and sepsis developed.  
The sepsis accelerated a destructive process of the knee with 
loss of joint surfacing tissue and an advanced degenerative 
osteoarthritis.  

At a personal hearing in September 1994, the veteran 
testified that he was unable to walk long distances, had to 
wear a brace, and used a TENS unit on a regular basis.  He 
related that the pain in his left knee affected his ability 
to do his job because he had difficulty standing up and 
sitting down.  

On VA orthopedic examination in February 1996, the veteran 
reported that he injured his left knee in 1970 when he fell 
down a ladder while on a ship.  He tore his quadriceps 
tendon.  He underwent immediate surgical repair; however the 
condition continued to deteriorate even after several 
additional surgeries, including a patellectomy.  Presently, 
he complained of persistent pain in the knee joint, 
particularly during extreme weather changes or performing 
activities.  Range of motion was from 20 degrees extension to 
110 degrees of flexion.  No instability was clearly detected, 
but there was a three centimeter quadriceps muscle atrophy.  
There was no joint effusion and the surgical scars were well-
healed.  The diagnoses were:  degenerative joint disease and 
status post patellectomy of the left knee.  

On VA general medical examination in February 1998, the 
veteran complained of progressively worsening symptoms, 
including pain, edema, crepitus, weakness, giving out, and 
locking of the knee.  Well-healed scars over the left knee 
were reported.  A deformity consistent with a left 
patellectomy was also noted, along with atrophy of the distal 
quadriceps.  He exhibited reduced strength in both flexion 
and extension of the left knee.  Stability was normal.  Range 
of motion studies revealed a loss of 10 degrees of full 
flexion and a loss of three degrees of full extension of the 
left knee.  X-rays showed degenerative joint disease.  The 
diagnoses were:  status post injury to the left knee; status 
post left patellectomy; and severe degenerative joint disease 
of the left knee.  The examiner commented that the knee 
exhibited weakened movement and excess fatigability.  He also 
remarked that pain would significantly limit the veteran's 
functional ability during flare-ups.  

On VA orthopedic examination in April 1998, the veteran 
complained of pain, weakness, stiffness, instability, and 
swelling in the left knee.  He also has occasional heat.  
There was no locking.  He experienced flare-ups which were 
moderate in degree, and they usually occurred twice a week.  
The flare-ups were precipitated by walking and using the left 
knee, and alleviated by rest and medication.  He used a brace 
about four times every six months and a TENS unit once a 
week.  There was no dislocation, but possibly subluxation.  
X-rays showed degenerative joint disease.  His gait was 
antalgic and he listed to the left with each step.  He 
remarked that he had increased pain with walking.  
Measurement of the left thigh was one inch less than the 
right, indicating considerable atrophy in the left 
quadriceps.  The left knee was an inch and a half larger than 
the right, indicating considerable swelling.  The ankle and 
calves were equal.  Flexion of the left knee was to 125 
degrees, actively and passively; further flexion was not 
possible.  The left knee was fixed at 15 degrees extension.  
There was pain and weakness on both flexion and extension.  
There was also weakness of flexion and extension of the left 
thigh.  Anterior and posterior cruciate ligaments were 
stable; but there was mild to moderate medial and lateral 
instability.  Neurologically, the left patella reflex was 
absent.  The diagnoses were:  status post left patellectomy, 
degenerative joint disease of the left knee with an increase 
in juxta-articular osteoarthritis; medial and lateral 
instability of the left knee; and limitation of extension 
with pain.  The examiner commented that the left knee 
exhibits weakened movement, excess fatigability and 
instability, and that the additional range of motion loss due 
to these elements was 30 degrees.  He further commented that 
these findings would significantly limit the veteran's 
functional ability during flare-ups.  

An April 1998 photograph showed a deformed and swollen left 
knee.  

II.  Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet.App. 55 (1994).
In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  Furthermore, the Court has held 
that the VA must consider the applicability of regulations 
relating to pain.  Quarles v. Derwinski, 3 Vet.App. 129, 139 
(1992); Schafrath v. Derwinski, 1 Vet.App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet.App. 164, 167 (1991).  The 
"functional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court held that codes that provide a 
rating solely on the basis of loss of range of motion must 
consider 38 C.F.R. §§ 4.40 and 4.45 (regulations pertaining 
to functional loss of the joints due to pain, etc.).  
Therefore, to the extent possible, the degree of additional 
range of motion loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted.  However, in 
Johnson v. Brown, 9 Vet. App. 7 (1996), the Court noted that, 
since Diagnostic Code 5257 (impairment of the knee) was not 
predicated on loss of range of motion, 38 C.F.R. §§  4.40 and 
4.45 do not apply.  

Based on these decisions, in a July 1997 opinion, the General 
Counsel concluded that a claimant who had arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, and that evaluation of knee 
dysfunction under both these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14.  However, it was noted 
that a separate rating must be based on additional 
disability.  Where a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also exhibit 
limitation of motion under Diagnostic Codes 5260 or 5261 in 
order to obtain the separate rating for arthritis.  If the 
veteran did not at least meet the criteria for a zero percent 
rating under either of these codes, there was no additional 
disability for which a rating may be assigned.  VAOPGCPREC 
23-97, July 1, 1997.  

Except as otherwise provided in this schedule, the 
disabilities arising from a single disease entity, e.g., 
arthritis, multiple sclerosis, cerebrovascular accident, 
etc., are to be rated separately, then combined. 

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  For example, the 
combined evaluations for disabilities below the knee shall 
not exceed the 40 percent evaluation, diagnostic code 5165.  
This 40 percent rating may be further combined with 
evaluation for disabilities above the knee but not to exceed 
the above the knee amputation elective level.  38 C.F.R. 
§ 4.68.  Where amputation is not improvable by prosthesis 
controlled by natural knee action, a 60 percent disability 
rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5164.  

The veteran's left knee disorder is currently rated as 40 
percent disabling under Diagnostic Code 5257 for recurrent 
subluxation or lateral instability of the knee.  Slight 
subluxation or lateral instability is assigned a 10 percent 
disability rating and moderate subluxation or lateral 
instability is assigned a 20 percent disability rating.  The 
maximum, 30 percent, rating is warranted if the subluxation 
or lateral instability is severe.  Hence, the veteran's 
current rating exceeds the maximum traditionally assigned 
under that diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

Ratings are also provided for limitation of motion of the 
leg.  A rating in excess of 40 percent is warranted when the 
knee is ankylosed in flexion between 20 degrees and 45 
degrees (50 percent); or when there is extremely unfavorable 
ankylosis in flexion at an angle of 45 degrees or more (60 
percent).  38 C.F.R. § 4.71a, Diagnostic Codes 5256.  A 50 
percent rating is warranted if extension of the leg is 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  Full range of motion of the knee is measured from 0 
degrees to 140 degrees in flexion and extension.  38 C.F.R. 
§ 4.71, Plate II.  Degenerative arthritis is rated based on 
the limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  A 
compensable evaluation based on limitation of motion requires 
that flexion be limited to 60 degrees or extension be limited 
to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261.  

We have carefully considered the veteran's complaints of 
pain, weakness and instability, as well as the objective 
findings on examinations, particularly the most recent ones 
in February and April 1998, and conclude that his left knee 
disorder warrants an increased rating.  However, initially, 
the Board notes that under the amputation rule noted above, 
the maximum rating the veteran would be entitled to receive 
for his knee disability is 60 percent.  See 38 C.F.R. 
§§ 4.68, 4.71a, Diagnostic Code 5164.  Furthermore, a 60 
percent rating is not warranted outright because the evidence 
does not show that the veteran's left knee is unfavorably 
ankylosed in flexion at an angle of 45 degrees or more.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Nonetheless, under VAOPGCPREC 23-97, and DeLuca, supra, the 
Board concludes that a combined 60 percent rating is 
warranted for the veteran's left knee disability.  First, VA 
examinations in February and April 1998 demonstrated that the 
veteran has mild to moderate medial and lateral instability 
of the left knee.  As such, he is entitled to a 20 percent 
rating under Diagnostic Code 5257.  Second, a separate rating 
for the veteran's arthritis is warranted because his 
limitation of extension to 15 degrees meets the criteria for 
a 20 percent rating under Diagnostic Code 5261.  Hence, there 
is additional disability as defined in the General Counsel 
opinion that may be compensated.  Furthermore, on VA 
examination in April 1998, the examiner commented that the 
veteran's left knee exhibited pain, weakened movement and 
excess fatigability which would significantly limit his 
functional ability during flare-ups or when the knee was used 
repeatedly over a period of time.  He also noted that the 
left knee was deformed and that there was an additional range 
of motion loss of 30 degrees due to these factors.  Based on 
these findings, the Board concludes that the veteran is also 
entitled to a 50 percent rating under Diagnostic Code 5261.  
See 38 C.F.R. §§ 4.40, 4.45, DeLuca, VAOPGCPREC 23-97, supra.  
Noting the rules for combining ratings outlined above, the 
veteran's residuals of a left patellectomy warrant a combined 
60 percent rating.  


ORDER

A 60 percent rating for post-operative residuals of a left 
patellectomy is granted, subject to the regulations governing 
the payment of monetary awards.  


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

